t c summary opinion united_states tax_court fedner francois tovar petitioner v commissioner of internal revenue respondent docket no 7040-01s filed date fedner francois tovar pro_se marshall r jones for respondent laro judge this case was heard pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority petitioner petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in petitioner’s federal ' section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure - - income_tax the issues for decision are whether petitioner is entitled to a dependency_exemption deduction for his daughter samantha head_of_household filing_status and the earned_income_credit we decide the first issue in the affirmative we decide the remaining two issues in the negative background some facts have been stipulated the parties’ stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference petitioner resided in alabama when his petition was filed petitioner filed electronically a federal_income_tax return using the filing_status of head_of_household the return was prepared by a representative from vita the volunteer income_tax assistance program on that return petitioner reported total income of dollar_figure and claimed a dependency_exemption deduction for his youngest daughter samantha who was born on date petitioner also claimed on his return that he was entitled to an earned_income_credit petitioner and his former wife jeanine were divorced in date approximately months earlier they had executed and signed a notarized agreement entitled memorandum of property and support agreement after separation in relevant part the agreement provided the husband shall pay to the wife for maintenance and support of the parties’ children winfred scilla tovar and samantha c tovar the sum of three hundred twenty-five dollar_figure per month per child for a total of six hundred fifty dollars dollar_figure per month beginning on date and continuing on the 5th day of each month thereafter provided that when one of said children reaches the age of years marries dies or otherwise is emancipated from parental control the payment for that child shall cease thereafter provided that no arrearage in the payment of child_support exists the husband shall be entitled to claim the child samantha c tovar as his dependent for tax purposes in any year in which separate tax returns are filed and the wife as the custodial_parent expressly waives the right to claim that child as her dependent for tax purposes in any year in which separate tax returns are filed petitioner gave a copy of this agreement to the vita representative to include with petitioner’s return the agreement was not included with that return as electronically filed petitioner had included that agreement with each previous federal_income_tax return which he had filed since shortly after filing his return petitioner mailed respondent two copies of the agreement to be considered in connection with that return respondent determined and reflected in a notice_of_deficiency issued to petitioner that petitioner was not entitled to claim samantha as his dependent accordingly respondent determined petitioner’s correct filing_status was single and he was not entitled to an earned_income_credit the notice_of_deficiency states as to respondent’s determination _- _- according to the document you sent us the agreement you could claim your child samantha as a dependent until she was years old since she is now we can’t allow you her dependent_exemption during the relevant year samantha was a full-time_student at the university of miami where she lived on campus when not living at school samantha lived with her mother samantha never lived with petitioner during discussion dependency_exemption deduction for samantha respondent determined that the agreement allowed petitioner to claim samantha as his dependent only until her 18th birthday respondent abandoned this determination on brief respondent’s sole argument on brief is that petitioner may not claim samantha as a dependent because petitioner did not attach a copy of the agreement to his return we reject respondent’s argument although petitioner’s return as electronically filed may not have included a copy of the agreement respondent received the agreement shortly thereafter and in fact considered that agreement to be part of petitioner’s return in fact respondent even relied upon the agreement in arriving at the determination set forth in the notice_of_deficiency we reverse respondent’s determination as to this issue filing_status respondent determined that petitioner was not entitled to use the head_of_household filing_status because the home he maintained was not the principal_place_of_abode of a qualifying person for more than one-half of the taxable_year for this purpose a qualifying person includes a daughter such as samantha see sec_2 a samantha’s principal_place_of_abode for more than one-half of however would have to have been in petitioner’s home for him to have qualified as a head_of_household see sec_2 a because petitioner did not meet this requirement i1ie samantha never lived in petitioner’s home during we sustain respondent’s determination as to this issue harned income credit respondent determined that petitioner did not qualify for the earned_income_credit for want of a qualifying_child under sec_32 an eligible_individual is allowed a credit which is calculated as a percentage of his or her earned_income subject_to certain limitations sec_32 an individual with a gualifying child is an eligible_individual sec_32 for this purpose a qualifying_child includes a child of a taxpayer who has the same principal_place_of_abode as the taxpayer for more than half of the taxable_year sec_32 a because petitioner did not meet this requirement ie samantha never -- - lived in petitioner’s home during we sustain respondent’s determination as to this issue decision will be entered under rule
